  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
     v.                            )          2:17cr480-MHT
                                   )               (WO)
SHANNA SCOTT                       )

                                 ORDER

    Pursuant to the agreement of the parties, it is

ORDERED     that   the   indictment       (doc.   no.    1)   against

defendant     Shanna     Scott    is     dismissed,     and   she   is

discharged.

    This case is closed.

    DONE, this the 7th day of October, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
